Exhibit 21.1 Name Jurisdiction of Incorporation Restoration Hardware, Inc. Delaware Hierarchy, LLC Delaware RH Yountville, Inc. Delaware RH Hickory, LLC Delaware RH Patterson, LLC Delaware RH US, LLC Delaware RHM, LLC Delaware RH Operations, Inc. Delaware RH F&B Operations, Inc. Delaware Restoration Hardware Canada, Inc. British Columbia, Canada Restoration Hardware International Limited Hong Kong Restoration Hardware Trading (Shanghai) Company Limited People’s Republic of China RHG Management, LLC Maryland The Michaels Furniture Company, Inc. California RH F&B Illinois, LLC Illinois FLDG, LLC Delaware RH F&B Florida, LLC Florida RH F&B Texas, LLC Texas RH F&B Colorado, LLC Colorado RH F&B California, LLC California RH F&B Tennessee, LLC Tennessee RH NY Hospitality, LLC New York RH NY Guesthouse F&B, LLC New York RH NY Guesthouse, LLC New York RH NY MP F&B, LLC New York WRRH Conover, LLC Delaware Design Investors WW Acquisition Company, LLC Delaware Waterworks Holdings, Inc. Delaware Waterworks IP Co., LLC Delaware Waterworks Operating Co., LLC Delaware Waterworks Operating Company UK Ltd England/Wales Luxury Bath for Less, LLC Delaware pa-1778822
